DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 9/16/2022 is acknowledged.  
3.	Claims 18 and 20 have been cancelled.
4.	Claims 1-17 and 19 are pending in this application.
5.	Claims 2-17 and 19 remain withdrawn from consideration as being drawn to non-elected species of the instant claimed fusion protein.  
6.	Applicant elected with traverse of a fusion protein with an ACE2 domain of SEQ ID NO: 2 with the mutations T27Y/D30E/Q42K/L79W/N330Y, and a second polypeptide domain being an Fc domain from an IgG4 as species of fusion protein in the reply filed on 3/31/2022.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1-17 and 19 are drawn to a fusion protein comprising, an angiotensin-converting enzyme 2 (ACE2) domain and a second polypeptide domain, wherein the ACE2 domain comprises an amino acid sequence of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO:6 or SEQ ID NO:8 with a quintuple amino acid substitution of K26R/T27R/F28W/D30E/L79W, T27R/D30E/Q42K/L79W/N330Y, T27Y/D30E/Q42K/L79W/N330Y, or D30E/H34V/Q42K/L79W/N330Y.  
	As stated in the previous office action, in terms of the ACE2 domain in the elected species of fusion protein and the ACE2 domain recited in instant claim 1, in the instant case, with regards to amino acid substitution, the instant specification explicilty discloses that "As used herein, the terms "amino acid substitution" or "amino acid difference" are defined to mean a change in the amino acid residue at a position of a polypeptide sequence relative to the amino acid residue at a corresponding position in a reference sequence. The positions of amino acid differences generally are referred to herein as "Xn," where n refers to the corresponding position in the reference sequence upon which the residue difference is based. In most instances herein, the specific amino acid substitution or amino acid residue difference at a position is indicated as "XnY" where "Xn" specifies the corresponding position as described above, and "Y" is the single letter identifier of the amino acid found in the engineered polypeptide (i.e., the different residue than in the reference polypeptide)." (see page 10, paragraph [039] of instant specification).  Therefore, in the instant case, the amino acid substitution in the ACE2 domain of the elected species of fusion protein and the ACE2 domain recited in instant claim 1 is interpreted in light of the definition explicitly disclosed in instant specification (see MPEP § 2111.01).  As an example, based on the definition of "amino acid substitution" or "amino acid difference" in instant specification, an ACE2 domain of SEQ ID NO: 2 with the mutation T27Y is interpreted as Thr at position 27 of instant SEQ ID NO: 2 is replaced with Tyr.
	Furthermore, with regards to the elected species of fusion protein in the reply filed on 3/31/2022, based on the filed sequence listing, the ACE2 domain of instant SEQ ID NO: 2 has Ser at positions 27 and 30, Val at position 42, Gln at position 79, and Thr at position 330.  Therefore, it is unclear to the Examiner what the ACE2 domain in the elected species of fusion protein is.  Thus, in the instant case, it is impossible for the Examiner to perform any search and/or examination on the elected species of fusion protein.  
	Claims 2-17 and 19 remain withdrawn from consideration as being drawn to non-elected species of the fusion protein.  Claim 1 is examined on the merits in this office action. 

Withdrawn Objections and Rejections
7.	Objection to sequence non-compliance is hereby withdrawn in view of Applicant's filing of a sequencing listing in both computer-readable and paper formats.    
8.	Objection to the drawings is hereby withdrawn in view of Applicant’s amendment to the drawings.
9.	Objection to claims 18 and 20 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Reject to claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Kidney International, 2018, 94, pages 114-125) is hereby withdrawn in view of Applicant's amendment to the claim.

Declaration 
12.	A Declaration of Bo Yu has been filed on 9/16/2022.  However, the Declaration is insufficient to overcome the issue with the elected species of fusion protein as discussed in Section 6 above, the objection to instant specification as set forth in Section 15 below, and the rejection to instant claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in Section 22 below for the following reasons: the Examiner understands that with regards to ACE2 amino acid positions, the plain meaning given by those of ordinary skill in the art at the time of the invention are numbered in relation to the full-length preprotein, which includes the signals sequence as disclosed in the various references cited in the Declaration.  However, in the instant case, as stated in Section 6 above, with regards to amino acid substitution, the instant specification explicilty discloses that "As used herein, the terms "amino acid substitution" or "amino acid difference" are defined to mean a change in the amino acid residue at a position of a polypeptide sequence relative to the amino acid residue at a corresponding position in a reference sequence. The positions of amino acid differences generally are referred to herein as "Xn," where n refers to the corresponding position in the reference sequence upon which the residue difference is based. In most instances herein, the specific amino acid substitution or amino acid residue difference at a position is indicated as "XnY" where "Xn" specifies the corresponding position as described above, and "Y" is the single letter identifier of the amino acid found in the engineered polypeptide (i.e., the different residue than in the reference polypeptide)." (see page 10, paragraph [039] of instant specification).  Therefore, accordingly, the amino acid substitutions recited in the elected species of fusion protein, instant specification and instant claim 1 are interpreted as what is explicitly defined in instant specification, and not based on the plain meaning given by those of ordinary skill in the art at the time of the invention (see MPEP § 2111.01)
	


Maintained/Revised Objections
13.	(Revised due to Applicant's amendment to the specification) The specification remains objected to for the following minor informality: The specification recites "…(SEQ   ID  NO: 25, with…" on page 36, paragraph [0128] of the clean copy of the specification filed on 9/16/2022.  This recitation should be "…(SEQ   ID  NO: 25), with…".  Applicant is required to correct this error.
14.	The specification remains objected to for the following minor informality: The specification recites "CID is a complement inhibitor" on page 8, paragraph [027] of the clean copy of the specification filed on 9/16/2022.  However, instant Figure 1 does not contain any CID.  Applicant is required to correct this error.
15.	The specification remains objected to for the following minor informality: The specification recites "The ACE2 variants can include SEQ ID NO: 2, 4, 6, and/or 8 with one or more of the following amino acid substitutions: K26E, K26R, T27R, F28W, D30E, K31E, Y41N, Q42E, L45E, L79W, Y83F, G326E, N330K, N330Q, N330Y, G352Y, and/or K353H" on page 18, paragraph [066], and various amino acid substitutions on various ACEs domains throughout of the clean copy of the specification filed on 9/16/2022.  As stated in Section 6 above, none of these SEQ ID NOs has the particular amino acid at each of the specific defined position.  Applicant is required to correct these errors.
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
Response to Applicant's Arguments
16.	Applicant states that the objections set forth in Sections 13 and 14 above have been addressed.  With regards to the objection set forth in Section 15 above, Applicant argues that "The teachings of the specification are judged using the standard of a person of ordinary skill in the art…Thus, the journal articles discussed in the Yu Declaration would be known to a person of ordinary skill in the art, and the person of ordinary skill in the art would understand the instant specification in the context of this information (as this information is known to the person of ordinary skill in the art)…Further, a person of skill in the art would know that it is the convention in naming amino acid positions of the ACE2 protein to include the signal sequence residues even those these amino acids are not in the mature protein."
17.	Applicant's arguments have been fully considered but have not been found persuasive.  
With regards to the objections set forth in Sections 13 and 14 above, in the instant case, Applicant's amendments to the specification introduces additional minor issue (Section 13 above), and Applicant fails to address the objection as set forth in Section 14 above,
In response to Applicant's arguments about the objection set forth in Section 15 above, these have been addressed in Sections 6 and 12 above.  In the instant case, the Examiner would like to bring Applicant's attention to MPEP § 2111.01, which sets the standard for claim interpretation when there is a difference between the plain meaning given by those of ordinary skill in the art at the time of the invention and the definition that is explicilty disclosed in the specification.  Therefore, based on MPEP § 2111.01, the amino acid substitutions recited in instant specification are interpreted as what is explicitly defined in instant specification.
Take all these together, the instant specification remains objected.

18.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A fusion protein comprising an angiotensin-converting enzyme 2 (ACE2) domain and a second polypeptide domain, wherein the ACE2 domain comprises the amino acid sequence of…".  The Examiner would like to point out that the term "an amino acid sequence" broadly includes both fragments and full-length of the recited ACE domain sequence. 

Response to Applicant's Arguments
19.	Applicant fails to address all the minor issues in instant claim 1, and Applicant's amendments to the claim introduces additional minor issue into claim 1.  Therefore, claim 1 remains objected.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
20.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

21.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
22.	Claim 1 recites "…wherein the ACE2 domain comprises an amino acid sequence of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO:6 or SEQ ID NO:8 with a quintuple amino acid substitution of K26R/T27R/F28W/D30E/L79W, T27R/D30E/Q42K/L79W/N330Y, T27Y/D30E/Q42K/L79W/N330Y, or D30E/H34V/Q42K/L79W/N330Y".  With regards to amino acid substitution, the instant specification discloses that "As used herein, the terms "amino acid substitution" or "amino acid difference" are defined to mean a change in the amino acid residue at a position of a polypeptide sequence relative to the amino acid residue at a corresponding position in a reference sequence. The positions of amino acid differences generally are referred to herein as "Xn," where n refers to the corresponding position in the reference sequence upon which the residue difference is based. In most instances herein, the specific amino acid substitution or amino acid residue difference at a position is indicated as "XnY" where "Xn" specifies the corresponding position as described above, and "Y" is the single letter identifier of the amino acid found in the engineered polypeptide (i.e., the different residue than in the reference polypeptide)." (see page 10, paragraph [039] of instant specification).  Furthermore, as stated in Section 6 above, for the purpose of this examination, the amino acid substitution in the ACE2 domain recited in instant claim 1 is interpreted in light of the definition explicitly disclosed in instant specification (see MPEP § 2111.01).  However, in the instant case, based on the filed sequence listing, ACE2 domain of instant SEQ ID NO: 2, 4, 6 or 8 has Ser at positions 27 and 30, Val at position 42, Gln at position 79 and Thr at position 330.  Therefore, it is unclear what is encompassed within the recited ACE2 domain.  The metes and bounds of instant claim 1 is vague and indefinite.  
	In addition, the Examiner would like to point out that the above issue is so incomprehensible that it precludes a reasonable search and/or examination of instant claim 1.  Therefore, it is impossible for the Examiner to apply any art on instant claim 1.
	Please note: the issue with the recited amino acid substitutions and Applicant's arguments related to such issue have been addressed in Sections 6, 12 and 17 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658